Citation Nr: 0605418	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-37 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to the assignment of a higher-and separate-
disability evaluation for gastroesophageal reflux disease 
(GERD), initially evaluated, together with ulcer disease and 
hiatal hernia, as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active military service from June 1980 to 
July 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

A video conference was held before the undersigned Veterans 
Law Judge in November 2004.  

In February 2005, the case was remanded for further 
development.  It has been returned to the Board for review.


FINDINGS OF FACT

The veteran's GERD is productive of some epigastric distress 
with pyrosis, regurgitation, and chest and arm pain (from the 
hiatal hernia); without evidence of dysphagia or considerable 
impairment of health.  

CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for the service-connected gastrointestinal disorder have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 
3.321, 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7346 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative of any information (medical or lay evidence) 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
February 2002, February 2003, and March 2005.  The content of 
the notice in March 2005, in particular, fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  Further, 
the RO asked him to submit any evidence in his possession 
that pertains to the claim.  The RO has contacted all of the 
medical agencies listed by the appellant.  Further, the 
veteran has been provided VA examination.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  

Factual Background

Based on inservice treatment for duodenal ulcer and post 
service VA treatment for GERD, service connection was granted 
for GERD in a March 2003 rating action.  The disability has 
been evaluated as 10 percent disabling from September 2002, 
under Diagnostic Codes 7305-7346.

VA outpatient treatment notes from January to October 2002 
show that the veteran was evaluated for dyspeptic symptoms.  
In January 2002, the veteran complained of epigastric 
distress.  An upper gastrointestinal series (UGI) was 
recommended for further evaluation.  He was to continue H. 
pylori therapy.  An April 2002 gastroenterology report shows 
that the veteran disclosed that he had longstanding gastric 
problems since the 1980s.  He admitted to indigestion but 
denied epigastric pain.  He had atypical chest discomfort.  
He had occasional heartburn and bloating.  He denied any 
change in bowel habits or gastrointestinal bleeding.  His 
appetite and his weight were decreasing (intentional).  He 
denied dysphagia, significant nausea or vomiting.  There were 
no abnormalities noted on examination.  In reporting the 
diagnostic assessment it was noted that a recent UGI was 
abnormal and suggestive of massive GERD with nodularity in 
the duodenal bulb (old versus new ulcer and/or scarring).  An 
esophagogastroduodenoscopy (EGD) was recommended.  The May 
2002 EGD was essentially negative with no endoscopic evidence 
of the hiatal hernia was that reportedly seen on X-ray.  The 
examiner noted that the X-ray was more reliable in regard to 
a hiatal hernia.   

At a March 2004 VA examination, the veteran reported his 
medical history.  He gave a history of gastric ulcer 
diagnosed in 1983.  He was treated conservatively.  He stated 
that a barium swallow was performed in 2002, which revealed a 
hiatal hernia.  He reported that he was taking Prilosec.  The 
examiner indicated that he was unable to find the EGD report 
but found references to the endoscopy.  On physical 
examination, there were no incisions on his abdomen.  The 
examiner noted that the veteran was a moderately-built and 
moderately obese male.  On examination there was positive 
tenderness to palpation in the epigastric periumbilical area 
with no masses felt.  Bowel sounds were positive.  The 
diagnosis was history of gastric ulcer.  He had normoactive 
bowel sounds.  His belly was nontender throughout.  His liver 
was normal and palpable.  His spleen was nonpalpable and 
there were no masses.  

In reporting the summary, the examiner noted that the veteran 
had a 20-year history of duodenal ulcer with a 2-year history 
of hiatal hernia and GERD.  Further, the veteran's 
gastrointestinal disorder influenced the veteran's lifestyle 
but was controlled by medication.  The examiner commented 
that the duodenal ulcer did not cause the hiatal hernia or 
GERD.  However, it was possible that the hiatal hernia had 
been present for 20 years and may have caused the same 
symptoms.  Further, since they are similar disorders, 
symptomatically, the same medications are used for treatment.  
The examiner concluded that the ulcer did not have a 
causative effect on the hiatal hernia, but the hiatal hernia 
had a causative effect on the ulcer.  

VA outpatient record dated in May 2004 shows that the veteran 
reported continuing epigastric distress.  It was noted that a 
recent EGD was normal.  The diagnostic assessment was 
recurrent painful reflux not relieved by medication.  

A video conference was held before the undersigned Veterans 
Law Judge in November 2004.  The veteran reported his 
symptoms, which included hoarseness, fatigue, and 
regurgitation.  He indicated that he has to sleep in a 
recliner due to his acid reflux.  This occurred 3-4 times a 
month during a good month, but could increase to twice a 
week.  He has to take Prilosec twice a day.   

Pursuant to a Board Remand, a VA examination was conducted in 
June 2005.  The veteran reported his symptoms which included 
heartburn, regurgitation, and nausea.  He denied dysphagia or 
vomiting.  On examination there were no signs or symptoms of 
anemia.  His abdomen was soft and nontender.  There was no 
hepatosplenomegaly or masses.  The examiner noted that the 
predominate symptomatology of his gastrointestinal disorder 
was associated with GERD.  This caused regurgitation as well 
as, the burning and bitter taste in his mouth.  It was also 
noted that he had chest pain and pressure secondary to his 
hiatal hernia.  This was intermittently associated with his 
GERD.  



Analysis and criteria for the assignment of a higher 
evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran appealed the initial assignment of the evaluation 
for the service-connected disability.  The issue before the 
Board is taken to include whether there is any basis for 
"staged" ratings at any pertinent time, to include whether a 
current increase is in order.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board must determine whether the weight of the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event.  However, if the 
weight of the evidence is against his claim, the claim must 
be denied.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Initially, the Board notes that there is no legal basis for 
providing separate ratings for hiatal hernia, duodenal ulcer, 
and GERD.  Regulation prohibits this and permits but one 
rating for these conditions.  More specifically, according to 
38 C.F.R. § 4.114, ratings under certain diagnostic codes for 
gastrointestinal conditions (including, in pertinent part, 
Codes 7305 (duodenal ulcer) and 7346 (hiatal hernia)) are not 
to be combined with each other; rather, a single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.

Concerning which of the veteran's gastrointestinal disorders 
(GERD, hiatal hernia, or duodenal ulcer) represents the 
predominant disability picture, the June 2005 VA examiner 
said it was GERD.  In light of this, the veteran's disability 
is best rated under the criteria set forth for GERD/hiatal 
hernia, his prevailing disability at present.

GERD does not have a specific diagnostic code.  When a 
veteran is diagnosed with an unlisted condition, it must be 
rated under an analogous diagnostic code. 38 C.F.R. §§ 4.20, 
4.27.  Under Diagnostic Code 7346, hiatal hernia is assigned 
a 30 percent rating for persistently recurrent epigastric 
distress with dysphagia (difficulty swallowing), pyrosis 
(heartburn), and regurgitation, accompanied by substernal or 
arm or shoulder pain, productive of considerable impairment 
of health.  A hiatal hernia with two or more of the symptoms 
for the 30 percent rating of lesser severity will be rated as 
10 percent disabling.  A 60 percent rating is provided where 
there are symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia, or other 
symptom combinations productive of severe impairment of 
health.  See 38 C.F.R. § 4.114 Diagnostic Code 7346.

At the June 2005 VA examination the veteran reported a 20 
pound weight loss; however, the Board notes no patterns of 
weight loss.  In fact VA outpatient records relate that his 
weight has increased.  VA outpatient records dated in March 
2001 show that his weight was 182 pounds and in May 2004 he 
weighed 197 pounds.  Additionally, the most recent VA 
examination report indicated there was no anemia.  The VA 
examiner noted that he had chest pain and arm pain 
intermittently associated with his hiatal hernia, but there 
is no showing of considerable impairment of health.  In light 
of the above analysis, the Board concludes that there is no 
showing that the overall disability picture due to his 
gastrointestinal disorders more nearly approximates the 
criteria for a 30 percent rating or greater.  38 C.F.R. §§ 
4.7, 4.114.

As the preponderance of the evidence is against the claim for 
a rating in excess of 10 percent for the veteran's 
gastrointestinal disorder, the benefit of the doubt doctrine 
is not for application.  See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).




ORDER

Entitlement to a rating in excess of 10 percent for the 
veteran's gastrointestinal disorder is denied.


____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


